        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 1 of 15



UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS


 J W REILLY LLC,
                                                         Case No. 1:19-cv-11007 (NMG)
                                Plaintiff,

                v.                                       ECF Case

 BALLY AMERICAS INC.,                                    Jury Trial Demanded
 BALLY INTERNATIONAL AG and
 BALLY SCHUHFABRIKEN AG,

                                Defendants.


    ANSWER AND COUNTERCLAIMS OF DEFENDANT BALLY AMERICAS INC.

       Defendant and Counterclaimant BALLY AMERICAS INC., by and through its

undersigned attorneys, answers the Complaint as follows:

       1.      Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 1 of the Complaint and

therefore denies them.

       2.      Defendant Bally Americas Inc. admits that Bally Americas Inc. has never been

inclined to enter into a partnership with J W Reilly LLC (“JW”). Defendant Bally Americas Inc.

denies the allegations set forth in the remainder of paragraph 2 of the Complaint.

       3.      Defendant Bally Americas Inc. admits that Bally Americas Inc. has been selling a

variety of designer shoes. Defendant Bally Americas Inc. denies the allegations set forth in the

remainder of paragraph 3 of the Complaint.

       4.      Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 4 of the Complaint and

therefore denies them.
        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 2 of 15



       5.      Defendant Bally Americas Inc. admits that Bally International AG is a company

incorporated in Switzerland, with its headquarters located at Via Industria 1, 6987 Caslano,

Switzerland. Also admits that Bally Americas, Inc. sells luxury goods under the Bally brand,

generally, and in particular offered for sale and sold in the United States shoes having the model

names “Heline,” “Holga” and “Harmoni,” in the past. Defendant Bally Americas Inc. denies the

allegations set forth in the remainder of paragraph 5 of the Complaint.

       6.      Defendant Bally Americas Inc. admits that Bally Schuhfabriken AG is

incorporated in Switzerland and has its headquarters located at Via Industria 1, 6987 Caslano,

Switzerland. Also admits that Bally Americas, Inc. sells luxury goods under the Bally brand,

generally, and in particular offered for sale and sold in the United States shoes having the model

names “Heline,” “Holga” and “Harmoni,” in the past. Defendant Bally Americas Inc. denies the

allegations set forth in the remainder of paragraph 6 of the Complaint.

       7.      Defendant Bally Americas Inc. admits that Bally Americas Inc. is incorporated in

Delaware with a principal place of business at 750 Lexington Ave, 21st Floor, New York, NY

10022, that Bally Americas Inc. is registered with the Secretary of the Commonwealth to do

business in the Commonwealth of Massachusetts, and that Bally Americas Inc. operates a retail

store in Boston, Massachusetts. Also admits that Bally Americas, Inc. sells luxury goods under

the Bally brand, generally, and in particular offered for sale and sold in the United States shoes

having the model names “Heline,” “Holga” and “Harmoni,” in the past. Defendant Bally

Americas Inc. denies the allegations set forth in the remainder of paragraph 7 of the Complaint.

       8.      Defendant Bally Americas, Inc. admits that the Complaint purports to allege

claims against it over which this court has subject matter jurisdiction under 28 U.S.C §§ 1331




                                                 2
         Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 3 of 15



and 1338(a). Except as expressly admitted, Defendant Bally Americas Inc. denies the remaining

allegations of paragraph 8 of the Complaint.

        9.      Defendant Bally Americas, Inc. will not challenge personal jurisdiction over it by

this court of this action. Except as expressly admitted, Defendant Bally Americas Inc. denies the

remaining allegations of paragraph 9 of the Complaint.

        10.     The allegations contained in paragraph 10 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is deemed required, Bally

Americas Inc. denies the allegations of this paragraph.

        11.     Defendant Bally Americas Inc. will not contest the propriety of venue over it in

this District. The remaining allegations contained in paragraph 11 of the Complaint constitute

legal conclusions to which no response is required. To the extent a response is deemed required,

Bally denies the allegations of this paragraph.

        12.     Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 12 of the Complaint and

therefore denies them.

        13.     Defendant Bally Americas Inc. admits that JW purports to have attached to its

Complaint U.S. Design Patent No. D667,212. Defendant Bally Americas Inc. denies knowledge

or information sufficient to form a belief as to the truth of the allegations set forth in the

remainder of paragraph 13 of the Complaint and therefore denies them.

        14.     Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 14 of the Complaint and

therefore denies them.




                                                   3
        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 4 of 15



       15.       Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 15 of the Complaint and

therefore denies them.

       16.       Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 16 of the Complaint and

therefore denies them.

       17.       Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 17 of the Complaint and

therefore denies them.

       18.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 18 of

the Complaint.

       19.       Defendant Bally Americas Inc. admits that on November 4, 2013, Judith Reilly

sent an email to Jeremy McCulla, a former salesperson at a Bally Americas Inc. retail store,

which JW purports to have attached to its Complaint as Exhibit 2. The Exhibit speaks for itself.

Defendant Bally Americas Inc. denies the allegations set forth in the remainder of paragraph 19

of the Complaint.

       20.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 20 of

the Complaint.

       21.       Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 21 of the Complaint and

therefore denies them.

       22.       Defendant Bally Americas Inc. admits that Bally Americas Inc. sold shoes under

the model names “Heline,” “Holga” and “Harmoni” and that “Heline” shoes were also sold via




                                                  4
         Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 5 of 15



outlet. Defendant Bally Americas Inc. denies the allegations set forth in the remainder of

paragraph 22 of the Complaint.

       23.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 23 of

the Complaint.

       24.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 24 of

the Complaint.

       25.       Defendant Bally Americas Inc. admits that on or about October 3, 2017, Caroline

Gaul sent a letter to Bally Schuhfabriken AG, which JW purports to have attached to its

Complaint as Exhibit 3. The Exhibit speaks for itself. Defendant Bally Americas Inc. denies the

allegations set forth in the remainder of paragraph 25 of the Complaint.

       26.       Defendant Bally Americas Inc. denies knowledge or information sufficient to

form a belief as to the truth of the allegations set forth in paragraph 26 of the Complaint and

therefore denies them.

                                  IN RESPONSE TO COUNT I

       27.       In response to paragraph 27 of the Complaint, Bally Americas Inc. repeats and

realleges its responses in all preceding paragraphs as if fully set forth herein.

       28.       The allegations contained in paragraph 28 of the Complaint constitute legal

conclusions to which no response is required. To the extent a response is deemed required, Bally

denies the allegations in this paragraph.

       29.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 29 of

the Complaint.

       30.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 30 of

the Complaint.




                                                  5
           Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 6 of 15



       31.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 31 of

the Complaint.

       32.       Defendant Bally Americas Inc. denies the allegations set forth in paragraph 32 of

the Complaint.

                                   AFFIRMATIVE DEFENSES

       33.       By alleging the Affirmative Defenses below Defendant Bally Americas Inc. does

not agree or concede that it bears the burden of proof or the burden of persuasion on any of these

issues, whether in whole or in part. For its Affirmative Defenses to the Complaint, Defendant

Bally Americas Inc. alleges as follows:

                                FIRST AFFIRMATIVE DEFENSE

       34.       The Complaint, in whole or in part, fails to state a claim upon which relief can be

granted.

                              SECOND AFFIRMATIVE DEFENSE

       35.       Defendant Bally Americas Inc. has not infringed, and currently does not infringe,

U.S. Design Patent No. D667,212 (the “’212 Patent”) directly, indirectly, contributorily, by

inducement, under the doctrine of equivalence, or in any other manner.

                               THIRD AFFIRMATIVE DEFENSE

       36.       The claims of the ’212 Patent are invalid for failure to satisfy one or more of the

conditions for patentability specified in Title 35 of the United States Code, including without

limitation § 171.

                              FOURTH AFFIRMATIVE DEFENSE

       37.       The claims made in the Complaint and the relief sought therein are barred, in

whole or in part, on the basis that the ’212 Patent is functional.




                                                   6
           Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 7 of 15



                                FIFTH AFFIRMATIVE DEFENSE

          38.   The Complaint, in whole or in part, is barred, precluded and/or limited by the

doctrines of waiver, acquiescence, and estoppel.

                                SIXTH AFFIRMATIVE DEFENSE

          39.   The ’212 Patent is unenforceable against Bally Americas Inc., in whole or in part,

under the doctrine of laches.

                            SEVENTH AFFIRMATIVE DEFENSE

          40.   The claims made in the Complaint are barred, in whole or in part, because of

JW’s failure to mitigate damages, if such damages exist.

                             EIGHTH AFFIRMATIVE DEFENSE

          41.   The alleged injury or damage suffered by JW, if any, would be adequately

compensated by damages. Accordingly, JW has a complete and adequate remedy at law and is

not entitled to seek equitable relief, including but not limited to JW’s request for injunctive

relief.

                                NINTH AFFIRMATIVE DEFENSE

          42.   JW’s claims for enhanced damages and an award of fees and costs against Bally

Americas Inc. have no basis in fact or law and should be denied.

                                TENTH AFFIRMATIVE DEFENSE

          43.   JW’s claims against Bally Americas Inc. are barred because JW’s damages, if

any, were not caused by Bally Americas Inc.




                                                  7
        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 8 of 15



                          ELEVENTH AFFIRMATIVE DEFENSE

       44.     Without admitting that the Complaint states a claim, there has been no damage in

any amount, manner or at all by reason of any act alleged against Bally Americas Inc. in the

Complaint, and the relief prayed for in the Complaint therefore cannot be granted.

                           TWELFTH AFFIRMATIVE DEFENSE

       45.     JW’s claims for injunctive relief are barred because JW cannot show that it will

suffer any irreparable harm from Bally Americas Inc.’s actions.

                                  ADDITIONAL DEFENSES

       46.     Defendant Bally Americas Inc. reserves the right to assert additional defenses

based on information learned or obtained during discovery.

                                     COUNTERCLAIMS

       1.      Counterclaimant Bally Americas, Inc., by and through its undersigned counsel,

seeks declaration that U.S. Design Patent No. D667,212 (the “’212 Patent) is invalid and has not

been infringed by Bally Americas Inc.

                                 NATURE OF THE ACTION

       2.      This is an action for declaratory judgment of invalidity and non-infringement of a

patent JW purports to own.

                                        THE PARTIES

       3.      Bally Americas Inc. is a corporation with a principal place of business at 750

Lexington Ave, 21st Floor, New York, NY 10022.

       4.      Upon information and belief, JW is a limited liability company with a principal

place of business at 20 Park Plaza, Suite 400, Boston, Massachusetts 02116.




                                                8
         Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 9 of 15



                                JURISDICTIONAL STATEMENT

        5.      Bally Americas Inc.’s counterclaims for declaratory relief arise under the

Declaratory Judgment Act, 28 U.S.C. § 2201, et seq. and the patent laws of the United States, 35

U.S.C. § 1, et seq.

        6.      The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331,

1338(a), 1367, 2201(a) and 2202.

        7.      This Court has personal jurisdiction over JW for at least the following reasons: (i)

JW maintains its principal place of business in this District; (ii) JW has designated an agent for

service of process in the state of Massachusetts; (iii) JW regularly does business or solicits

business, engages in other persistent courses of conduct, and/or derives substantial revenue from

products and/or services provided to individuals in this District and in this state; and (iv) JW has

initiated litigation in this judicial District in connection with this dispute.

        8.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)-(c).

        9.      An immediate, real, and justiciable controversy exists between Bally Americas

Inc. and JW as to whether the ’212 Patent is invalid and has not been infringed.

                                    FACTUAL BACKGROUND

        10.     As part of a group established in 1851, Bally Americas Inc. continually strives to

provide exquisite footwear from the finest leather, using the most innovative craftmanship,

offering creations with a strong sense of functionality and modernity.

        11.     Bally Americas Inc. invests heavily to advertise its products. Between 2014 and

2018, Bally Americas Inc. spent over $16.5 million to market its shoes in the United States.

                         JW’S ALLEGED CLAIMS AGAINST BALLY

        12.     JW claims to own the ’212 Patent, which purports to cover a shoe buckle.




                                                    9
        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 10 of 15



       13.     JW has accused Bally Americas Inc. of infringing the ’212 Patent through Bally

Americas Inc.’s alleged making, using, selling and/or offering to sell in the United States, and/or

importing into the United States of shoes sold under the names “Heline,” “Holga,” and

“Harmoni.” (the “Accused Products”).

       14.     The design claimed in the ’212 Patent is anticipated by and/or obvious in light of

prior art existing when the application for the ’212 Patent was filed. Examples of such prior art

are U.S. Design Patent No. 60,850 (filed July 11, 1921), U.S. Patent No. 1,620,216 (filed May

25, 1926), U.S. Patent No. 1,738,605 (filed Mar. 26, 1929), U.S. Design Patent No. 117,111

(filed July 25, 1938), and shoe clips sold in the 1960’s. Copies of these examples are attached

hereto as Exhibits A-E.

       15.     The designs of the Accused Products are plainly dissimilar from the design

claimed in the ’212 Patent, as shown below in exemplary views of the Accused Products:




                                                10
Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 11 of 15




        ’212 Patent                       Accused Products

                                              Harmoni




                                               Heline




                                               Holga




                              11
Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 12 of 15




        ’212 Patent                       Accused Products

                                              Harmoni




                                               Heline




                                               Holga




16.




                              12
          Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 13 of 15



                                  FIRST CLAIM FOR RELIEF

          17.   Counterclaimant Bally Americas Inc. restates and incorporates by reference each

of the preceding paragraphs of these Counterclaims as though fully set forth herein.

          18.   Bally Americas Inc. does not infringe and has not infringed the ’212 Patent,

through the making, using, selling and/or offering to sell in the United States, and/or importing

into the United States of the Accused Products.

                                SECOND CLAIM FOR RELIEF

          19.   Counterclaimant Bally Americas Inc. restates and incorporates by reference each

of the preceding paragraphs of these Counterclaims as though fully set forth herein.

          20.   JW contends that the ’212 Patent is valid and has created a substantial, immediate

and real controversy between the parties as to the invalidity of this patent.

          21.   Each and every claim of the ’212 Patent are invalid for failing to satisfy one or

more of the conditions for patentability specified in Title 35 of the United States Code, including

without limitation, Section 171, and JW is entitled to no relief for any claim relating to their

alleged validity.

                                    REQUEST FOR RELIEF

          WHEREFORE, Defendant and Counterclaimant Bally Americas Inc. respectfully

requests entry of judgment as follows:

          a)    That the Court dismiss with prejudice any and all claims of JW’s Complaint and

order that JW take nothing as a result of the Complaint and that all of JW’s prayers for relief are

denied;

          b)    That the Court finds and declares, and enters judgment, in favor of Bally and

against JW that Bally has not infringed the ’212 Patent;




                                                  13
        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 14 of 15



       c)      That the Court finds and declares, and enters judgment, in favor of Bally and

against JW that the patent in suit is invalid;

       d)      That the Court award Bally all costs and attorneys’ fees;

       e)      That JW be ordered to pay all costs associated with this action; and

       f)      That the Court grant Bally such other and further relief as the Court deems just

and proper.

                                  DEMAND FOR JURY TRIAL

       Bally Americas Inc. hereby demands a jury trial on all issues.



Dated: July 29, 2019
       New York, New York

                                                 Respectfully submitted,

                                                 SCHMIDT LLC

                                       By:       s/Thorsten Schmidt
                                                 Thorsten Schmidt (TS0016)
                                                 Michael Dallal (MD1893)
                                                 708 Third Avenue, 6th Floor
                                                 New York, NY 10017
                                                 Telephone:    (212) 809-1444
                                                 Facsimile:    (212) 209-7100
                                                 tschmidt@schmidt-llc.com
                                                 mdallal@schmidt-llc.com

                                                 Peter C. Netburn, BBO No. 546935
                                                 pnetburn@hermesnetburn.com
                                                 HERMES, NETBURN, O'CONNOR
                                                        & SPEARING, P.C.
                                                 265 Franklin Street, Seventh Floor
                                                 Boston, MA 02110-3113
                                                 (617) 728-0050
                                                 (617) 728-0052 (Fax)

                                                 Attorneys for Defendant and Counterclaimant
                                                 Bally Americas Inc.



                                                   14
        Case 1:19-cv-11007-NMG Document 19 Filed 07/29/19 Page 15 of 15



                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and
paper copies will be sent to those indicated as non-registered participants on July 29, 2019.


                                                     /s/ Peter C. Netburn
                                              Peter C. Netburn




                                                 15
